GREGORY, Justice,
dissenting.
Notwithstanding the factual statement showing the son’s life was insured for a large sum of money, and allegations of the father’s failure to disclose his son’s illness to the insurers, in my view the only issue we must resolve is the consequence to be attached to the father’s failure to obtain the written consent of his son to sign the son’s name to the applications for insurance. On this appeal it is without dispute the consent was obtained, but only orally and not in writing. The statute [OCGA § 33-24-6(a) ] requires a writing. I would hold the failure to obtain a writing does not render the contracts of insurance void “ab initio.” Therefore, the two year incontestability clause applies so as to bar the defense.